Citation Nr: 0716198	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia with degenerative joint disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia with degenerative joint disease, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and September 2003 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.  In January 
2007, the veteran testified at a video-hearing before the 
undersigned.

The Board notes that the veteran also filed a notice of 
disagreement with the November 2002 rating decision that 
reduced the rating for sinusitis to noncompensably disabling 
and perfected an appeal to a March 2005 action that denied 
her claim for waiver of an overpayment.  These issues are not 
before the Board because the RO restored the 10 percent 
rating for sinusitis in a September 2003 rating decision and 
granted the veteran's waiver request in March 2006 and April 
2006 actions.  Accordingly, the only issues on appeal are as 
listed on the first page of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right and left knee degenerative joint 
disease is manifest by x-ray evidence of arthritis with 
painful limitation of motion.  

3.  The veteran's right and left knee chondromalacia is 
manifest by slight instability.

4.  The veteran's sinusitis is not manifest by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

5.  The veteran's asthma is not manifest by pulmonary 
function tests that show either a Forced Expiratory Volume at 
one second or the ratio of Forced Expiratory Volume at one 
second to Forced Vital Capacity to be between 40 and 55 
percent of predicated value; a need for at least monthly 
visits to a physician for required care of exacerbations; or 
at least three courses of systemic corticosteroids per year.

6.  The veteran is service-connected for right knee 
chondromalacia rated as 10 percent disabling, right knee 
degenerative joint disease rated as 10 percent disabling, 
left knee chondromalacia rated as 10 percent disabling, left 
knee degenerative joint disease rated as 10 percent 
disabling, sinusitis rated as 10 percent disabling, and 
asthma rated as 30 percent disabling.  Her total combined 
rating is 60 percent and she does not meet the schedular 
threshold requirements for a total rating based on individual 
unemployability.

7.  The veteran has a high school education as well as three 
years of college and work experience as a postal clerk.

8.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
her education and work experience as a result of her service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for right 
knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).

2.  Criteria for a rating higher than 10 percent for left 
knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).

3.  Criteria for a separate 10 percent rating for right knee 
chondromalacia have  been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2006).

4.  Criteria for a separate 10 percent rating for left knee 
chondromalacia have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2006).

5.  Criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 6512 (2006).

6.  Criteria for a rating in excess of 30 percent for asthma 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-416, 4.97, Diagnostic Code 6602 (2006).

7.  Criteria for a total rating based on individual 
unemployability have not been met.    38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claims of entitlement to higher ratings, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decisions in keeping with Pelegrini.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, and by affording her the 
opportunity to give testimony before the Board in January 
2007.  The RO also confirmed that the Social Security 
Administration (SSA) did not have any medical records in 
connection with the veteran's denied disability claim.  
Therefore, it appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board will now turn to the merits of the veteran's 
claims.

The veteran contends that her knee disorders as well as her 
sinusitis and asthma have increased adverse symptomatology 
that warrants the assignment of increased ratings.  It is 
also alleged that her service-connected disabilities make it 
impossible for her to work and, therefore, entitle her to a 
TDIU.  Lastly, it is requested that the veteran be afforded 
the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  See 38 C.F.R. 
§ 4.27.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  It is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 4.3.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations; it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Knees

Historically, a March 1991 rating decision granted service 
connection for chondromalacia of the right and left knees and 
rated them as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In an April 1997 rating 
decision, the RO rated each of the veteran's knee 
chondromalacia as 10 percent disabling.  In a July 1998 
rating decision, the RO recharacterized the veteran's 
bilateral knee disabilities as chondromalacia with 
degenerative joint disease, but continued the single 10-
percent rating per knee under Diagnostic Code 5257.  In a 
November 2002 rating decision, the RO continued a single 10-
percent rating for each knee, but assigned the ratings for 
chondromalacia with degenerative joint disease were assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the same disability or the same manifestation under 
various diagnoses, a practice known as "pyramiding," is to 
be avoided.  See 38 C.F.R. § 4.14.  It is, however, possible 
for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  See 
VAOPGCPREC 23-97 (June 20, 1997), 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  
The basis for this opinion was that the applicable rating 
criteria suggest that those Codes apply either to different 
disabilities or to different manifestations of the same 
disability.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  See 
VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 
(2004).  The basis for the opinion was a finding that a 
limitation in planes of movement were each compensable.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is ratable as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations shall be rated 
as 20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee caused by slight recurrent subluxation or lateral 
instability will be rated as 10 percent disabling.  Moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling and severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is assigned if there is evidence of flexion of the 
knee limited to 45 degrees.  If flexion of the knee is 
limited to 30 degrees, a 20 percent rating is in order.  If 
flexion of the knee is limited to 15 degrees, a 30 percent 
rating may be assigned.  Under Diagnostic Code 5261, a 10 
percent rating is assigned if extension of the knee is 
limited to 10 degrees.  If extension of the knee is limited 
to 15 degrees, a 20 percent rating is in order.  If extension 
of the knee is limited to 20 degrees, a 30 percent rating may 
be assigned.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Additionally, 38 C.F.R. § 4.45 
provides, as regards to the joints, that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
these considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  In accordance therewith, and in accordance with 
38 C.F.R. § 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain and weakness have been considered in conjunction with 
the Board's review of the limitation of motion diagnostic 
codes.

The veteran does not require treatment on a regular basis for 
her knee pain and instability.  She credibly testified before 
the Board that her knees occasionally give way and she falls, 
but that she does not seek treatment.  The veteran stated 
that her right knee problems seem to be more severe than her 
left.

At a September 2002 VA examination, x-rays showed 
degenerative changes in both knees.  The veteran maintained a 
range of motion in the right knee of 0 to 115 degrees and the 
range of motion in the left knee was 0 to 130, both with 
complaints of pain as well as tenderness.  (Full range of 
motion of the knee is from 0 to 140 degrees as per 38 C.F.R. 
§ 4.71, Plate II).  Upon VA examination in April 2006, range 
of motion in the knees was 0 to 140 degrees, but the examiner 
opined that the veteran would lose 20 degrees of motion on 
the right and 10 degrees of motion on the left due to pain 
during flare-ups.

Considering this evidence, the Board finds that there is x-
ray evidence of arthritis with painful limitation of motion 
in both knees.  The limitation of motion, even when 
considering the additional loss during periods of symptom 
exacerbation, does not rise to the level of a compensable 
disability under either Diagnostic Codes 5260 or 5261.  As 
such, 10 percent ratings for each knee due to arthritis with 
painful limited motion may only be assigned under Diagnostic 
Code 5010. 

Although higher evaluations may be assigned on account of 
pain causing additional functional loss under DeLuca, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. Sections 4.40 and 4.45 does 
not lead the Board to conclude that the functional loss she 
experiences in her knees equates to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  Specifically, the veteran 
complained to VA examiners of chronic left knee pain 
aggravated by bending, squatting, going up stairs, walking 
long distances, lifting anything that weighs more than ten 
pounds, and standing more than three hours.  She also 
complained of flare-ups three times a week lasting 
approximately one day each as well as swelling a couple of 
times a week.  When examined in September 2002, the knees 
were tender.  The April 2006 VA examiner observed swelling on 
the right and opined that the veteran had bilateral knee 
pain.  Consequently, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. Sections 4.40 and 4.45, the Board does not find 
that the veteran's functional loss rises to the level of 
criteria required for assignment of a 20 percent rating.  
Accordingly, the veteran's request for ratings higher than 10 
percent for each knee due to degenerative joint disease is 
denied.

As to whether the veteran is entitled to separate ratings for 
right and left knee chondromalacia under Diagnostic 
Code 5257, the Board finds that the veteran's testimony with 
respect to instability in the knees is credible as 
identifying a separate manifestation of her knee 
disabilities.  Thus, the medical evidence is considered to 
determine the severity of the disability caused by 
instability.

Upon VA examination in September 2002, the examiner opined 
that ligaments were stable and Drawer tests were negative in 
both knees.  In April 2006, the VA examiner opined that the 
knees had neither subluxation nor lateral instability.  As 
such, there is no objective evidence to of subluxation or 
instability in either knee.

When considering the record evidence in its totality, the 
Board finds that the veteran has consistently complained of 
weakness and instability in her knees.  Thus, when resolving 
all reasonable doubt in her favor, the Board finds that she 
experiences slight impairment of each knee due to 
instability.  Because there is no objective medical evidence 
of subluxation or lateral instability, a finding of 
impairment beyond slight is not warranted.  Therefore, the 
Board grants separate 10-percent ratings for slight 
impairment of each knee under Diagnostic Code 5257.



Sinusitis

The veteran is assigned a 10 percent rating for sinusitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under  
Diagnostic Code 6512, a 10 percent rating is assigned when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis or with 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  In a note following 
Diagnostic Code 6512, an incapacitating episode of sinusitis 
is defined as one that requires bed rest and treatment by a 
physician.

VA treatment records show that the veteran underwent sinus 
surgery in January 2002.  She has been seen at the emergency 
room approximately every one to six months between January 
2002 and December 2006 as a walk-in patient secondary to 
respiratory problems including sinusitis.  These treatment 
records also show treatment for sinus infections with 
antibiotics on a number of occasions, but they do not show, 
and the veteran has never claimed, four to six weeks of bed 
rest with treatment by a physician during any given year, 
much less three such episodes.  Similarly, while these VA 
treatment records show the veteran's complaints, diagnoses, 
and/or treatment for sinusitis and/or a sinus infection 
manifest by headaches, pain, and/or purulent discharge or 
crusting, they do not show her having more than six non-
incapacitating episodes per year.  Treatment records in the 
last year show almost monthly visits to VA for treatment for 
respiratory problems with the reason for her visits being 
asthma and not sinusitis.

Upon VA examination in September 2002, the veteran complained 
of sinus problems three to four times a year treated with 
antibiotics.  She also complained of daily headaches relieved 
by medication.  It was next reported that her medical history 
included surgery to correct her septum and to remove polyps.  
The veteran denied having any breathing problems.  On 
examination, adverse symptomatology was limited to her 
sinuses being somewhat tender.  Otherwise, the veteran was 
not in acute distress, she did not have nasal polyps, and her 
throat was clear.  X-rays showed chronic sinus disease.  The 
diagnoses were sinusitis, allergies, status-post sinus 
surgery with no polyp recurrence, no breathing obstruction 
but recurrent sinus headaches and x-ray evidence of chronic 
sinus disease.

The veteran underwent a second VA examination in April 2006 
and related that she had had no hospitalizations or surgeries 
since her last VA examination in 2002; she also reported that 
she saw her doctor every couple of months to once every 
couple of weeks depending upon how her sinusitis and asthma 
were going.  The veteran complained of sinus headaches, 
purulent discharge and hoarseness approximately twice per 
week.  Her sinus medications were noted to be Flonase twice a 
day for congestion and ibuprofen as needed for sinus pain and 
she reportedly used a nasal saline wash.  The veteran denied 
ever having had physician-ordered bed rest or physical 
therapy during the exacerbations.  She also reported that she 
had never had to use oxygen due to her sinus condition.  On 
examination, adverse symptomatology were limited to some very 
small polyps with less than five percent obstruction on both 
sides and minimal pain on palpation of the maxillary sinuses.  
The veteran did not have any purulent discharge, crusting or 
deviation of the septum.  X-rays showed the frontal sinuses 
were aplastic.  The diagnosis was sinusitis.

The veteran credibly testified before the Board in January 
2007 that she had not required any hospitalization in the 
last year, but that she required treatment on a regular 
basis.  She stated that she attended school four days per 
week and sought treatment for her sinus problems as needed.  
The veteran did not describe having any physician-ordered bed 
rest due to sinusitis.

Following a complete review of the evidence, including the 
credible testimony of the veteran and the recent treatment 
records she submitted at her hearing, the Board finds that 
the 10 percent rating currently assigned most appropriately 
reflects the disability caused by the veteran's sinusitis.  
Because the record does not show that the veteran's sinusitis 
causes three or more incapacitating episodes per year or more 
than six non-incapacitating episodes per year, an increased 
rating cannot be assigned under Diagnostic Code 6512.  
Accordingly, her request for a rating higher than 10 percent 
must be denied.

Asthma

The veteran's asthma is assigned a 30 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  
Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted when there is evidence of an Forced Expiratory 
Volume at one second (FEV-1) of 56 to 70 percent of 
predicated value; or FEV-1/Forced vital capacity (FVC) of 56 
to 70 percent of predicated value; or a Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO) (SB) of 56 to 70 percent of predicated value.  A 60 
percent evaluation is warranted with an FEV-1 of 40 to 55 
percent of predicated value; or FEV-1/FVC of 40 to 55 percent 
of predicated value; at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

The veteran is not required to meet each of the stated 
criteria in order for an increased rating to be assigned.  
Rather, she need only meet one criterion because the criteria 
are listed in the alternative.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

Upon VA examination in September 2002, pulmonary function 
studies showed that the veteran had an FEV-1 of 96 percent of 
predicated value and her FEV-1/FVC was 82 percent of 
predicated value.  Similarly, at the April 2006 VA 
examination, she had an FEV-1 of 89 percent of predicated 
value and her FEV-1/FVC was 86 percent of predicated value.  
Treatment records do not include pulmonary function studies 
suggesting that the veteran's asthma is more severe than 
shown upon VA examinations.

The veteran credibly testified before the Board in January 
2007 that she was required to take steroids for her asthma.  
She stated that she had recently been given a steroid inhaler 
to use.  Treatment records show her being seen at VA as a 
walk-in patient at the emergency room approximately every two 
to six months secondary to respiratory problems including 
asthma.  Current treatment records characterize her asthma as 
mild.  While VA treatment records show, in her worst year, 
seeking treatment for asthma on seven or eight occasions, 
they do not show at least monthly visits to VA (i.e., twelve 
or more visits a year).  Similarly, while the VA treatment 
records show the veteran's regular use of non-steroidal 
asthma medications (i.e., Albuterol) as well as an occasional 
need for a course of systemic corticosteroid (see, for 
example, VA treatment records dated in May 2002, September 
2005, and December 2006), they do not show her having courses 
of systemic corticosteroid at least three times a year.  

Nothing reported at the September 2002 and April 2006 VA 
examinations changes the above observations.  Specifically, 
at the September 2002 VA examination, the veteran reported a 
history of steroid use with her last steroid use 
approximately two months earlier.  She also reported having 
periodic asthma attacks associated with wheezing, sneezing, 
and a dry cough.  The veteran denied having breathing 
problems.  As to her treatment, she uses Albuterol (two puffs 
every four to six hours) and Asthmarcort (two puffs daily).  
On examination, she was not in acute distress and her 
respiratory system was clear with no wheezing.  Her 
respiratory rate was 20 per minute with normal quiet 
breathing.  She did not have cyanosis of the nail beds.  The 
diagnosis was asthma, on constant medication, with airflow 
limitations.

Likewise, at the April 2006 VA examination, the veteran told 
her examiner that her asthma had become worse over time and 
that she was having asthma exacerbations two to three times a 
week.  She denied ever having had physician-ordered bed rest 
or physical therapy during these exacerbations.  Moreover, 
while the veteran reported that her medial history included 
three pre-2002 hospitalization secondary to asthma and 
pneumonia, she thereafter reported that she had not had any 
periods of incapacitation requiring bed rest and treatment by 
a physician, other than some hospitalizations in 1998 for 
pneumonia.  The veteran also complained of a non-productive 
cough approximately three times a week.  As to her treatment, 
she used a "discus" with medication two times a day and 
Albuterol nebulizer at least nightly.  The veteran reported 
that she could walk several blocks, lift ten pounds, sit for 
an hour, climb one flight of stairs with shortness of breath 
and carry out other physical activities that were not 
physically demanding such as writing, typing, etc . . . While 
the veteran reported that she did not have problems with 
hemoptysis or anorexia, she did have a problem with dyspnea 
on exertion.  Nonetheless, the veteran reported that she was 
able to perform her own housework, go to school full-time, 
and walk back and forth while carrying her books.  The 
veteran also denied the need for home oxygen and was helped 
by the medications she took.  On examination, the veteran was 
not in distress, her lungs were clear, and she had no 
clubbing, cyanodid, edema, or wheezing.  The diagnosis was 
mild asthma.

Given the evidence as outlined above, the Board finds that 
pulmonary function studies do not show the veteran having 
FEV-1 or FEV-1/FVC scores between 40 and 55 percent of 
predicated values nor does the record show at least monthly 
visits to a physician or at least three courses of systemic 
corticosteroids a year in order for a rating higher than 30 
percent to be assigned under Diagnostic Code 6602.  The Board 
appreciates the veteran's assertions that her asthma causes 
severe disability, however, absent objective medical evidence 
showing a more severe restriction, a rating higher than 30 
percent cannot be assigned.  Consequently, the veteran's 
request for an increased rating for asthma must be denied.


Total Rating

The veteran has also made application for a total rating 
based on individual unemployability.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

The veteran has six service-connected disabilities.  
Specifically, right and left knee degenerative joint disease 
and chondromalacia, sinusitis, and asthma, with the first 
five rated as 10 percent disabling and the sixth disability 
rated as 30 percent disabling.  As such, her total combined 
disability rating is 60 percent as ratings are not simply 
added together, but combined under the rating table found at 
38 C.F.R. § 4.25.  Therefore, the veteran does not meet the 
percentage threshold requirements provided in 38 C.F.R. 
§ 4.16(a) for consideration of entitlement to a total rating 
based on individual unemployability.  She may, however, be 
entitled to a total rating based on extra-schedular 
considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on her 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
her in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  


Based on the evidence as outlined above and the evidence 
submitted by the veteran that she has a high school education 
as well as three years of college and work experience as a 
postal clerk, the Board finds that the veteran is not 
precluded from securing and following some form of 
substantially gainful employment consistent with her 
education and work experience as a result of her service-
connected disabilities.  Although she complains that her 
service-connected disabilities caused her to have to retire 
from her job as a postal clerk and interfere with her going 
to school to train for a new job, the September 2002 VA 
examiner opined that because of service-connected 
disabilities the veteran's employment activities are limited 
to no prolonged standing, heavy lifting, or prolonged 
walking, but that she is capable of sedentary employment.  
Likewise, the April 2006 VA examiner also found the veteran 
capable of performing sedentary work.

The veteran advised the examiners that she had been medically 
retired from the Post Office since January 2000, that she had 
been going to school for two years and was able to walk 
around the campus as needed and that she took care of her own 
home which included doing the cooking, laundry, and cleaning 
for her family.  As to her asthma, the veteran reported that 
it did not interfere with her work or limit her activities of 
daily living except for causing difficulty doing heavy 
physical labor, climbing stairs, and running.  Likewise, as 
to her sinusitis, the veteran reported that it did not 
interfere with her work or limit her activities of daily 
living.  As to the knees, the veteran reported that they did 
not interfere with her work or limit her activities of daily 
living except to cause difficulty walking for long periods of 
time and climbing stairs.  The VA examiners opinions are not 
contradicted by any other medical opinion of record.

The ultimate question in a claim for a total rating is 
whether the veteran, in light of her service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In this regard, the Board observes that a review of the 
record reveals no unusual or exceptional problems associated 
with any of the veteran's service-connected disabilities.  
There is no indication that she requires exceptional 
treatment or extended time off from work due to a service-
connected disability.  On this basis, the RO did not refer 
the case to the Director of Compensation and Pension Service 
under 38 C.F.R. § 4.16(b).  The Board agrees that such a 
referral is not required by the facts of this case.

Following a complete review of the record evidence and the 
credible testimony of the veteran that she is able to attend 
classes four days per week, is not rated as disabled by the 
Social Security Administration, and is concerned about her 
employment prospects mainly because of her age, the Board 
finds that criteria for a total rating have not been met.  
The Board does not doubt that limitation caused by the 
veteran's various disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and a 
total rating based on individual unemployability must be 
denied.










ORDER

A rating higher than 10 percent for right knee degenerative 
joint disease is denied.

A rating higher than 10 percent for left knee degenerative 
joint disease is denied.

A separate 10 percent rating for right knee chondromalacia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A separate 10 percent rating for left knee chondromalacia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating higher than 10 percent for sinusitis is denied.

A rating higher than 30 percent for asthma is denied.

A total rating based on individual unemployability is denied.



______________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


